Order entered February 15, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00784-CR
                                      No. 05-18-00785-CR

                          NICHOLAS LEON ALEXANDER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                      Trial Court Cause Nos. F14-39330-R & F17-10320-R

                                            ORDER
        The reporter’s record was filed November 13, 2018. Missing from the record is State’s

Exhibit 5, a DVD of appellant’s interview with police, that was offered and admitted at trial.

        We ORDER court reporter Debi Harris to file a supplemental reporter’s record

containing a true and correct playable copy of State’s Exhibit 5 within FOURTEEN DAYS of

the date of this order.

                                                      /s/    CORY L. CARLYLE
                                                             JUSTICE